Citation Nr: 1451331	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) special processing unit (Tiger Team) in Cleveland, Ohio.  His case is currently under the jurisdiction of the VA RO in Chicago, Illinois.

In September 2011, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of I as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no more than II as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A May 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA examination reports and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding treatment records that he wished for VA to obtain.

The Veteran underwent a VA examination to determine the severity of his bilateral hearing loss most recently in June 2012.  The examination involved a thorough examination of the Veteran, including audiometric testing, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, the June 2012 audiological examiner addressed the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board recognizes that the last examination of the Veteran's hearing loss is over two (2) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the hearing loss disability since the June 2012 VA examination.  The Veteran has not argued the contrary.

The Board remanded the claim in April 2012 for additional evidentiary development including obtaining outstanding VA treatment records, including February 2004 and March 2006 audiograms, and scheduling the Veteran for a new VA examination.  The Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and provided the Veteran with a new VA examination in June 2012.  The February 2004 and March 2006 VA audiograms were not obtained.  However, while relevant because they would provide a history of the Veteran's hearing loss, these audiograms are from outside the appeals period.  Also of record is a March 2005 VA audiogram that is consistent with the other audiometric results.  The Board finds that the Veteran is not prejudiced by the absence of these audiograms.  An additional remand to obtain these audiograms is unnecessary and would only serve to delay the Veteran's appeal.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additional evidence was received by VA following the Veteran being provided a supplemental statement of the case in August 2012.  AOJ review of that evidence has not been waived.  However, the aforementioned is not relevant because the records pertain to disabilities/claims not on appeal.  There is no prejudice in proceeding with an adjudication of the hearing loss appeal.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  This included a discussion of the methodology of how hearing loss disabilities are rated.  Information was also elicited from the Veteran concerning his contentions regarding the severity of his hearing loss.  Notably, his hearing testimony, in part, triggered the Board's decision to remand the claim for a new VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)


II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran has been assigned a 0 percent evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks a higher initial evaluation.

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85 (2014).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2014).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  

None of the audiometric results of record for either ear meet the criteria for Table VIA under 38 C.F.R. § 4.86(a) or (b).  The puretone thresholds are not 55 decibels or greater at 1000 Hertz and are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the Veteran's bilateral hearing loss may only be evaluated under Table VI.  

The Veteran has argued that his hearing loss is more severe than is reflected by his 0 percent evaluation.  Although the Veteran is competent to attest to his observations and laypeople may, in some circumstances, opine on questions of diagnosis and etiology, in this case, the Veteran is not competent to diagnose himself with a particular level of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Specifically, while the Veteran is clearly competent to describe what he experiences (diminished hearing),  he is unable to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran was first afforded a VA audiological examination for his present claim in September 2007.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
20
35
40
LEFT
35
40
55
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Puretone threshold averages were 31 decibels for the right ear and 44 decibels for the left ear.  The examiner did not note any functional impairments.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, both based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  



He was next examined for his hearing loss disability in September 2010.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
25
30
40
35
LEFT
30
40
50
45

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 90 percent in the left ear.  Puretone threshold averages were 32.5 decibels for the right ear and 41.25 decibels for the left ear.  The examiner noted that the Veteran's hearing loss had no significant effects on his occupation and no effects on his usual daily activities.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of II, both based on Table VI.  The point where I and II intersect on Table VII indicates a disability rating of 0 percent.  

The Veteran was most recently examined for his hearing loss disability in June 2012.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
30
30
LEFT
35
35
50
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Puretone threshold averages were 22 decibels for the right ear and 41 decibels for the left ear.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of I, both based on Table VI.  The point where I and I intersect on Table VII indicates a disability rating of 0 percent.  

The medical evidence also includes a September 2011 private audiogram.  However, the audiogram does not include a Maryland CNC controlled speech discrimination test as is required for an audiogram for VA purposes.  38 C.F.R. § 4.85(a) (2014).  Therefore, it cannot be used to rate the claim.  

In addition to the VA examinations and private audiogram, the medical evidence includes VA treatment records pertaining to the Veteran's hearing loss disability.  These treatment records note the Veteran's complaints of difficulty hearing and that he has been fitted for hearing aids, but do not include any additional audiometric results from the appeals period.  

As the Veteran's hearing loss has been tested with reliable results and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his June 2012 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant an initial compensable rating.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 0 percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 0 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Consideration has also been given as to whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ issued a decision in August 2014 that expressly addressed the Veteran's claim for TDIU.  To date, no action has been taken by the Veteran to appeal the decision.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


